SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2014 NUMEREX CORP. (Exact Name of Issuer as Specified in Charter) Pennsylvania 0-22920 11-2948749 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 3330 Cumberland Boulevard Suite 700 Atlanta, Georgia30339 (Address of principal executive offices) (770) 693-5950 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct(17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March15,2014, Brian C. Beazernotified Numerex Corp. (the “Company”) of his decision not to stand forreelectionto the Company’s Board of Directors at the Company’s 2014 Annual Meeting of Shareholders. Mr. Beazer has made valuable contributions to the Company for over a decade, and his decision did not result from any disagreement or dispute with the Company or its management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUMEREX CORP. Date:March17, 2014 /s/ Richard A. Flynt Richard A. Flynt Chief Financial Officer
